Per Curiam.
This writ of certiorari was issued to review the assessment made by the local assessor in Hoboken, for the years 1921 and 1922, on a tract of land of the prosecutor, at the foot of Fourteenth street.
The assessment is on a part of a rectangular piece of land containing about six acres, the middle of which is coincident with the centre line of Fourteenth street, in Hoboken, running south one hundred and six feet and north one hundred and seventy-five feet from the centre line of Fourteenth street. The part under review is used exclusively for ferry purposes. The southerly portion of the tract is assessed by the state board of taxes and assessment as second-class railroad property at $75,000 per acre. The balance of the tract, plot B2 on the cito assessment map of Hoboken, is assessed by the local assessors of Hoboken at $108,900 per acre. This *362assessment was reduced on appeal to the state board of taxes and assessment to $98,000 per acre. Why this discrepancy in valuation between the two portions of the same tract of land is not apparent from the record. Mr. Eyer and Mr. Dunham testified there is no substantial difference in value. Mr. Herman de Selding testified there was very little difference. The prosecutor called two expert witnesses as to the value’ of this plot of land. Mr. Herman de Selding fixed the value at $58,000 per acre-; Mr. Thomas A. Eyer at $64,000 per acre or $60,000 per acre. Mr. Frederick Dunham, called by the defendant, valued it at $3 per square foot, or something around $130,000 per acre.
There were some sales of other lands put in evidence, and also the printed record of the assessments in the railroad tax cases, for the year 1922. Exhibit P-1. Eecord, page 68.
The certiorari was issued in this case under Pamph L. 1918, p.- 870, § 512, which provides, if it shall appear to the satisfaction of any court, wherein any certiorari is or may be brought “that the value of taxable p-ropertj1-, for which any person is therein assessed, is too great, said court shall amend such assessment and reduce the same to the proper and just amount,” &e.
We think the assessment is excessive and too great as shown by the evidence-. It should be reduced to- the amount fixed by state board of taxes and assessed on the southerly part of said tract of land, viz., at $75,000 per acre, and such will be the- order of the court.